Case 3:19-cv-00442-RDM-KM Document 19 Filed 10/07/19 Page 1 of 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

STACY L. SIMONSON,

Plaintiff, : NO. 3:19-CV-00442
-VS- : (MARIANI, J.)
: (MEHALCHICK, M.J.)
ANDREW SAUL,
Commissioner of Social Security

Defendant. ; [FILED VIA ECF]

AND NOW, this Gay of October, 2019, upon consideration of the
Defendant’s Motion for Leave to File Supporting Memorandum in Excess
of Fifteen Pages and for good cause shown therein, it is hereby
ORDERED that Defendant’s Brief may exceed the fifteen page limit or
5,000 word count established by Local Rule 7.8. Defendant’s brief will

consist of no more than 7,000 words.

KAROLINE MEHALCHICK
United States Magistrate Judge
